PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/468,128
Filing Date: 10 May 2012
Appellant(s): FAN et al.



__________________
Scott D. Paul
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/30/20.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/30/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Appellant argues at [AB10] lines 1-2 that Shah does not refer to impact analysis but refers to metadata.  With respect to appellant’s argument examiner respectfully disagrees.  First, it is the teachings of Bonanno [0023] lines 1-6, [0024] and table 1 and 2 that are for the specifics of the IA data including the dependency information between the software artifact and other software artifacts.  The teachings of Shah are used to show more of the information about the data, in this case in terms of metadata, and from the applications owns specification it does not explicitly exclude metadata from being part of the IA/impact analysis data.

Appellant argues at [AB11] lines 2-7 that the cited prior art does not disclose an IA data version that is separate from the software version.  With respect to appellant’s argument examiner respectfully disagrees.  It is seen in the teachings of Shah [0022] and [0024] lines 19-35 showing the specifics of a version of metadata and software version where the software version is represented by the metadata version.  It is viewed 

Appellant agues at [AB13] lines 18-19 and [AB17] lines 1-2 that Thuve fails to teach the claimed impact analysis (IA) data.   With respect to appellant’s argument examiner respectfully disagrees.  As stated above it is the teachings of Bonanno [0023] lines 1-6, [0024] and table 1 and 2 that are for the specifics of the IA data including the dependency information between the software artifact and other software artifacts.  The teachings of Thuve [0057] are tied metadata, and from the applications owns specification it does not explicitly exclude metadata from being part of the IA/impact analysis data.

Appellant argues at [AB14] lines 4-8 that the cited prior art does not disclose that the revised IA data version is separate from the revised software version.  With respect to appellant’s argument examiner respectfully disagrees.  As seen above in the teachings of the teachings of Shah [0022] and [0024] lines 19-35 showing the specifics of a version of metadata and software version where the software version is represented by the metadata version, this includes an updated/revised/second version of both the metadata and software where the software version is again represented by 

	Appellant argues at [AB16] lines 18-20 that the cited prior art does not disclose a predefined relating rule which is used to determine a correspondence between the revised software version and the revised IA data version.  With respect to appellant’s argument examiner respectfully disagrees.  It is seen in the teachings of Shah [0024] lines19-35 the relating rule between the software version and the metadata version in that the software version is represented by the metadata version thus viewed as the predefined relating rule since this is defining the rule/relationship between the versions values in such a way that the versions values can be represented the same between the IA data/ metadata version and the software version where the teachings of Thuve [0057] lines 9-13 shows a bit more of a correspondence detail in that the metadata is automatically updated in response to a change in the file thus together can be viewed a predefined relating rule to determine the correspondence between the software version and the IA/metadata version information, and without further claimed detail limiting the predefined relating rule and the defined correspondence it is viewed that theses teachings read on the claim language under its broadest reasonable interpretation.

	Appellant agues at [AB18] lines 13-14 that claims 27, 35 and 43 stand or fall together with claim 26.  However, as seen above the arguments associated with claim 26 are addressed and thus it is viewed that claims 27, 35 and 43 do not fall.

Appellant agues at [AB19] lines 7-8 that claims 29, 37 and 45 stand or fall together with claim 26.  However, as seen above the arguments associated with claim 26 are addressed and thus it is viewed that claims 29, 37 and 45 do not fall.

Appellant agues at [AB20] lines 1-2 that claims 30, 38 and 46 stand or fall together with claim 26.  However, as seen above the arguments associated with claim 26 are addressed and thus it is viewed that claims 30, 38 and 46 do not fall.

Appellant agues at [AB20] lines 17-18 that claims 31, 39 and 47 stand or fall together with claim 26.  However, as seen above the arguments associated with claim 26 are addressed and thus it is viewed that claims 31, 39 and 47 do not fall.

Appellant agues at [AB21] lines 10-11 that claims 33, 41 and 49 stand or fall together with claim 26.  However, as seen above the arguments associated with claim 26 are addressed and thus it is viewed that claims 33, 41 and 49 do not fall.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193                                                                                                                                                                                                        
/S. SOUGH/Supervisory Patent Examiner, Art Unit 2192                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.